Dismissed and Opinion Filed November 17, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00935-CV

   IN RE TEXAS ALCOHOL AND BEVERAGE COMMISSION AND A.
                  BENTLEY NETTLES, Relators

          Original Proceeding from the 354th Judicial District Court
                            Hunt County, Texas
                        Trial Court Cause No. 89239

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                           Opinion by Justice Molberg
      Relators’ October 26, 2020 petition for writ of mandamus challenges the trial

court’s orders granting and extending the temporary restraining order against them.

Before the Court is relators’ November 5, 2020 motion to withdraw their petition. In

their motion, relators advise us that the parties have reached a settlement agreement

in the underlying litigation. Accordingly, we grant the motion and dismiss the

original proceeding as moot. TEX. R. APP. P. 42.1(a)(2).

                                           /Ken Molberg//
                                           KEN MOLBERG
200935f.p05
                                           JUSTICE